DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-49, 61-83 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-VI, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/26/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, 10-11, 53-57, 59-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 3-7, 53-55, the limitations “the direction” and “the requirement” lack proper antecedent basis, since neither have been introduced previously. For this reason, the limitations are interpreted to mean “a direction” and “a requirement”. 
Regarding Claim 8 and Claim 57, the limitations “the direction” and “the pitch” lack proper antecedent basis, since neither have been introduced previously. For this reason, the limitations are interpreted to mean “a direction” and “a pitch”. Further, the limitations “the viewing window” and “the output side” have not been previously introduced. Therefore, the limitations are interpreted to mean “a viewing window” and “an output side”. 

Claim 11 is rejected by virtue of its dependence on claim 10. 
Claim 56 is rejected by virtue of its dependence on claim 55. 
Claim 60 is rejected by virtue of its dependence on claim 59. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims1-3, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mather et al (US Publication No.: US 2005/0111100 A1, “Mather”).
Regarding Claim 1, Mather discloses a display device (Figure 1) comprising:
An emissive spatial light modulator comprising an array of pixels arranged in a pixel layer (Figure 1, spatial light modulator 4; Paragraph 0014);
A parallax barrier forming an array of apertures, wherein the parallax barrier is separated from the pixel layer by a parallax distance along an axis along a normal to the plane of the pixel layer (Figure 1, parallax barrier 13 spaced by a parallax distance s, apertures 15);
Each pixel being aligned with an aperture (Paragraph 0017).

Regarding Claim 2, Mather discloses a display device according to claim 1, wherein the parallax barrier directs light from each pixel into a common viewing window (Figure 1, the parallax barrier 13 directs light from each pixel into a common viewing window 17; Paragraph 0016).



Regarding Claim 8, Mather discloses a display device according to claim 1, wherein a pitch p’ along a direction in which the apertures are closest is smaller than a pitch p of the respective aligned pixels along a direction in which the pixels are closest (Paragraph 0017); and
A viewing window is formed at a viewing window plane that is on an output side of the spatial light modulator (Figure 1, viewing window plane 17 is on an output side of spatial light modulator 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mather.
Regarding Claim 4, Mather discloses a display device according to claim 1.
Mather fails to explicitly disclose that along a direction in which the apertures are closest, the apertures have a width a, the pixel have a pitch p and the pixel have a width w meeting a requirement that a≤(p-w/2). However, Mather discloses the general environment of having an aperture width based on pixel pitch and width (Mather, Paragraph 0014). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant 

Regarding Claim 5, Mather discloses a display device according to claim 1.
Mather fails to explicitly disclose that the parallax barrier has a separation d from the pixels and the pixel have a pitch p along a direction in which the apertures are closest and material between the parallax barrier and the pixels has a refractive index n meeting a requirement that 2d/p≤√(2n2-1). However, Mather discloses the general environment of having the parallax barrier and pixels separated by a certain distance with relative pitches and with certain material in between to manipulate the direction of light (Mather, Paragraphs 0015-0018). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the parallax barrier has a separation d from the pixels and the pixel have a pitch p along a direction in which the apertures are closest and material between the parallax barrier and the pixels has a refractive index n meeting a requirement that 2d/p≤√(2n2-1) is the result-effective variable, and when this relationship is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of establishing an autostereoscopic display are realized. While Mather does not directly disclose that the parallax barrier has a separation d from the pixels and 2-1), Mather does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Mather, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the parallax barrier has a separation d from the pixels and the pixel have a pitch p along a direction in which the apertures are closest and material between the parallax barrier and the pixels has a refractive index n meeting a requirement that 2d/p≤√(2n2-1) for the purpose of forming a left and right eye image thereby creating an autostereoscopic display device.

Regarding Claim 6, Mather discloses a display device according to claim 1.
Mather fails to disclose that the parallax barrier has a separation d from the pixels and the apertures have a width a along a direction in which the apertures are closest and material between the parallax barrier and the pixels has a refractive index n meeting a requirement that d≥a√( n2-1)/2. However, Mather discloses the general environment of relating the width of the apertures and the separation distance to the trajectory of light and the formation of viewing regions (Mather, Paragraphs 0015-0018). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the parallax barrier has a separation d from the pixels and the apertures have a width a along a direction in which the apertures are closest and material between the parallax barrier and the pixels has a refractive index n meeting a requirement that d≥a√( n2-1)/2 is the result-effective variable, and when this relationship is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of establishing an autostereoscopic display are realized. While Mather does not directly disclose that the parallax barrier has a separation d from the pixels and the apertures have a width a along a direction in which the apertures are closest and material between the parallax barrier and the pixels has a refractive index n meeting a requirement that d≥a√( n2-1)/2, Mather does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of 2-1)/2 for the purpose of forming a left and right eye image thereby creating an autostereoscopic display device.

Regarding Claim 7, Mather discloses a reflectivity control display device according to claim 6. 
Mather fails to explicitly disclose that the parallax barrier has a separation d from the pixels and the apertures have a width a along a direction in which the apertures are closest and material between the parallax barrier and the pixels has a refractive index n meeting a requirement that d≥an√(1-3/(4n2))/√3. However, Mather discloses the general environment of relating the width of the apertures and the separation distance to the trajectory of light and the formation of viewing regions (Mather, Paragraphs 0015-0018). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the parallax barrier has a separation d from the pixels and the apertures have a width a along a direction in which the apertures are closest and material between the parallax barrier and the pixels has a refractive index n meeting a requirement that d≥an√(1-3/(4n2))/√3 is the result-effective variable, and when this relationship is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of establishing an autostereoscopic display are realized. While Mather does not directly disclose that the parallax barrier has a separation d from the pixels and the apertures have a width a along a direction in which the apertures are closest and material between the parallax barrier and the pixels has a refractive index n meeting a requirement that d≥an√(1-3/(4n2))/√3, Mather does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Mather, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the parallax barrier has a separation d from the pixels and the apertures have a width a along a direction in which the apertures are 2))/√3 for the purpose of forming a left and right eye image thereby creating an autostereoscopic display device.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mather in view of Lin (US Publication No.: US 2014/0098418 A1).
Regarding Claim 9, Mather discloses a display device according to claim 1, wherein each pixel is aligned with a respective aperture (Mather, Paragraphs 0015-0018).
Mather fails to disclose that the parallax barrier forms a two dimensional array of apertures.
However, Lin discloses a similar display where the parallax barrier forms a two dimensional array of apertures (Lin, Paragraphs 0077-0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Mather to include a two dimensional parallax barrier as disclosed by Lin. One would have been motivated to do so for the purpose of achieving dual-direction 3D image displaying (Lin, Paragraph 0081). 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mather in view of Lin in further view of Lu (US Publication No.: US 2013/0293793 A1).
Regarding Claim 10, Mather in view of Lin discloses a display device according to claim 9, wherein the pixels are arranged in columns and rows (Mather, Paragraphs 0015-0018). 
Mather fails to disclose that a direction in which the apertures are closest is at 45 degrees with respect to an electric vector transmission direction of the output linear polarizer; and each pixel has a light emission region that is a square shape with edges rotated by 45 degrees with respect to the electric vector transmission direction of the output linear polarizer.
However, Lu discloses a similar display where a direction in which the apertures are closest is at 45 degrees with respect to an electric vector transmission direction of the output linear polarizer (Lu, Paragraph 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the parallax barrier as disclosed by Mather to have a specific rotation as disclosed by 
Further, Lin discloses a similar display where each pixel has a light emission region that is a square shape with edges rotated by 45 degrees with respect to the electric vector transmission direction of the output linear polarizer (Lin, Figure 36; Paragraphs 0077-0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Mather to include a specific shape for the apertures as disclosed by Lin. One would have been motivated to do so for the purpose of achieving dual-direction 3D image displaying (Lin, Paragraph 0081). 

Regarding Claim 11, Mather in view of Lin and Lu discloses a display device according to claim 10.
Mather fails to disclose that the apertures have a square shape with edges rotate by 45 degrees with respect to the electric vector transmission direction of the output polarizer; or the apertures have a circular shape.
However, Lin discloses a similar display where the apertures have a square shape with edges rotate by 45 degrees with respect to the electric vector transmission direction of the output polarizer; or the apertures have a circular shape (Lin, Figure 36; Paragraphs 0077-0079). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Mather to include a specific shape for the apertures as disclosed by Lin. One would have been motivated to do so for the purpose of achieving dual-direction 3D image displaying (Lin, Paragraph 0081). 

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Mather in view of Brown (US Publication No.: US 2018/0014007 A1).
Regarding Claim 50, Mather discloses a reflectivity control display device for use in ambient illumination comprising the display device of claim 1 (Figure 4).
	Mather fails to disclose that the parallax barrier absorbs at least some of the ambient illumination.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Mather to have the parallax barrier absorb ambient illumination as disclosed by Brown. One would have been motivated to do so for the purpose of preventing stay light from exiting the display system (Brown, Paragraph 0058). 

	Regarding Claim 51, Mather in view of Brown discloses a reflectivity control display device according to claim 50, wherein the parallax barrier directs light from each pixel into a common viewing window (Mather, Figure 1, the parallax barrier 13 directs light from each pixel into a common viewing window 17; Paragraph 0016).

Regarding Claim 52, Mather in view of Brown discloses a reflectivity control display device according to claim 50.
Mather fails to disclose that the parallax barrier absorbs at least some of the ambient illumination that is reflected from the pixel layer.
However, Brown discloses a similar display where the parallax barrier absorbs at least some of the ambient illumination that is reflected from the pixel layer (Brown, Paragraph 0058). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Mather to have the parallax barrier absorb ambient illumination as disclosed by Brown. One would have been motivated to do so for the purpose of preventing stay light from exiting the display system (Brown, Paragraph 0058). 

Regarding Claim 53, Mather in view of Brown discloses a reflectivity control display device according to claim 51, wherein, along a direction in which the apertures are closest, the apertures have a width a and the pixels have a width w meeting a requirement that a ≥ w (Paragraph 0017).


Mather fails to explicitly disclose that along a direction in which the apertures are closest, the apertures have a width a, the pixel have a pitch p and the pixel have a width w meeting a requirement that a≤(p-w/2). However, Mather discloses the general environment of having an aperture width based on pixel pitch and width (Mather, Paragraph 0014). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that along a direction in which the apertures are closest, the apertures have a width a, the pixel have a pitch p and the pixel have a width w meeting a requirement that a≤(p-w/2) is the result-effective variable, and when this relationship is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of establishing an autostereoscopic display are realized. While Mather does not directly disclose that along a direction in which the apertures are closest, the apertures have a width a, the pixel have a pitch p and the pixel have a width w meeting a requirement that a≤(p-w/2), Mather does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Mather, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a along a direction in which the apertures are closest, the apertures have a width a, the pixel have a pitch p and the pixel have a width w meeting a requirement that a≤(p-w/2) for the purpose of forming a left and right eye image thereby creating an autostereoscopic display device.

Regarding Claim 55, Mather in view of Brown discloses a reflectivity control display device according to claim 50.
Mather fails to explicitly disclose that the parallax barrier has a separation d from the pixels and the pixel have a pitch p along a direction in which the apertures are closest and material between the parallax barrier and the pixels has a refractive index n meeting a requirement that 2d/p≤√(2n2-1). However, Mather discloses the general environment of having the parallax barrier and pixels separated by a certain distance with relative pitches and with certain material in between to manipulate the direction 2-1) is the result-effective variable, and when this relationship is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of establishing an autostereoscopic display are realized. While Mather does not directly disclose that the parallax barrier has a separation d from the pixels and the pixel have a pitch p along a direction in which the apertures are closest and material between the parallax barrier and the pixels has a refractive index n meeting a requirement that 2d/p≤√(2n2-1), Mather does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Mather, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the parallax barrier has a separation d from the pixels and the pixel have a pitch p along a direction in which the apertures are closest and material between the parallax barrier and the pixels has a refractive index n meeting a requirement that 2d/p≤√(2n2-1) for the purpose of forming a left and right eye image thereby creating an autostereoscopic display device.

Regarding Claim 56, Mather in view of Brown discloses a reflectivity control display device according to claim 55.
Mather fails to explicitly disclose that the parallax barrier has a separation d from the pixels and the apertures have a width a along a direction in which the apertures are closest and material between the parallax barrier and the pixels has a refractive index n meeting a requirement that d≥an√(1-3/(4n2))/√3. However, Mather discloses the general environment of relating the width of the apertures and the separation distance to the trajectory of light and the formation of viewing regions (Mather, Paragraphs 0015-0018). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the parallax barrier has a separation d from the pixels and the apertures have a width a along a direction in which the apertures are closest and material between the parallax barrier and the pixels has a refractive index n meeting a requirement that d≥an√(1-3/(4n2))/√3 is the result-effective variable, and when this 2))/√3, Mather does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Mather, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the parallax barrier has a separation d from the pixels and the apertures have a width a along a direction in which the apertures are closest and material between the parallax barrier and the pixels has a refractive index n meeting a requirement that d≥an√(1-3/(4n2))/√3 for the purpose of forming a left and right eye image thereby creating an autostereoscopic display device.

Regarding Claim 57, Mather in view of Brown discloses a reflectivity control display device according to claim 50, wherein a pitch P along a direction in which the apertures are closest is smaller than a pitch p of the respective aligned pixels along a direction in which the pixels are closest (Mather, Paragraph 0017); and
A viewing window is formed at a viewing window plane that is on an output side of the spatial light modulator (Mather, Figure 1, viewing window plane 17 is on an output side of spatial light modulator 4). 

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Mather in view of Brown in further view of Lin.
Regarding Claim 58, Mather in view of Brown discloses a reflectivity control display device according to claim 50, wherein each pixel is aligned with a respective aperture (Mather, Paragraphs 0015-0018).
Mather fails to disclose that the parallax barrier forms a two dimensional array of apertures.
However, Lin discloses a similar display where the parallax barrier forms a two dimensional array of apertures (Lin, Paragraphs 0077-0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Mather to include a two dimensional parallax barrier as disclosed by Lin. One would have been motivated to do so for the purpose of achieving dual-direction 3D image displaying (Lin, Paragraph 0081). 

Claims 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Mather in view of Lin and Brown in further view of Lu.
Regarding Claim 59, Mather in view of Brown and Lin discloses a reflectivity control display device according to claim 58, wherein the pixels are arranged in columns and rows (Mather, Paragraphs 0015-0018). 
Mather fails to disclose that a direction in which the apertures are closest is at 45 degrees with respect to an electric vector transmission direction of the output linear polarizer; and each pixel has a light emission region that is a square shape with edges rotated by 45 degrees with respect to the electric vector transmission direction of the output linear polarizer.
However, Lu discloses a similar display where a direction in which the apertures are closest is at 45 degrees with respect to an electric vector transmission direction of the output linear polarizer (Lu, Paragraph 0050).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the parallax barrier as disclosed by Mather to have a specific rotation as disclosed by Lu. One would have been motivated to do so for the purpose of using image information to form a planar image (Lu, Paragraph 0050). 
Further, Lin discloses a similar display where each pixel has a light emission region that is a square shape with edges rotated by 45 degrees with respect to the electric vector transmission direction of the output linear polarizer (Lin, Figure 36; Paragraphs 0077-0079).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Mather to include a specific shape for the apertures as disclosed by Lin. One would have been motivated to do so for the purpose of achieving dual-direction 3D image displaying (Lin, Paragraph 0081). 

Regarding Claim 60, Mather in view of Brown, Lin, and Lu discloses a reflectivity control display device according to claim 59.
Mather fails to disclose that the apertures have a square shape with edges rotate by 45 degrees with respect to the electric vector transmission direction of the output polarizer; or the apertures have a circular shape.
However, Lin discloses a similar display where the apertures have a square shape with edges rotate by 45 degrees with respect to the electric vector transmission direction of the output polarizer; or the apertures have a circular shape (Lin, Figure 36; Paragraphs 0077-0079). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Mather to include a specific shape for the apertures as disclosed by Lin. One would have been motivated to do so for the purpose of achieving dual-direction 3D image displaying (Lin, Paragraph 0081). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871